UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Shareholders DWS Enhanced Global Bond Fund Contents 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 11 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 41 Information About Your Fund's Expenses 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Account Management Resources 49 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) Average Annual Total Returns as of 4/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 0.28% -5.06% 5.52% 4.80% 5.47% Class B -0.12% -5.76% 4.69% 3.97% 4.63% Class C 0.01% -5.67% 4.77% 4.04% 4.66% Barclays Global Aggregate Bond Index+ 0.96% 3.30% 7.62% 6.39% 7.15% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -4.23% -9.33% 3.91% 3.84% 4.99% Class B (max 4.00% CDSC) -4.09% -8.53% 4.08% 3.80% 4.63% Class C (max 1.00% CDSC) -0.98% -5.67% 4.77% 4.04% 4.66% Barclays Global Aggregate Bond Index+ 0.96% 3.30% 7.62% 6.39% 7.15% No Sales Charges Class S 0.52% -4.71% 5.85% 5.10% 5.76% Barclays Global Aggregate Bond Index+ 0.96% 3.30% 7.62% 6.39% 7.15% ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -3.19% 5.24% 4.64% 5.57% Class B -4.00% 4.35% 3.81% 4.71% Class C -3.91% 4.47% 3.86% 4.75% Barclays Global Aggregate Bond Index+ 5.26% 7.52% 6.38% 7.34% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -7.55% 3.64% 3.68% 5.08% Class B (max 4.00% CDSC) -6.83% 3.74% 3.64% 4.71% Class C (max 1.00% CDSC) -3.91% 4.47% 3.86% 4.75% Barclays Global Aggregate Bond Index+ 5.26% 7.52% 6.38% 7.34% No Sales Charges Class S -2.93% 5.54% 4.92% 5.85% Barclays Global Aggregate Bond Index+ 5.26% 7.52% 6.38% 7.34% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.12%, 1.91%, 1.86% and 0.84% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 4/30/12 $ 10/31/11 $ Distribution Information: Six Months as of 4/30/12: Income Dividends $ April Income Dividend $ SEC 30-day Yield as of 4/30/12++ % Current Annualized Distribution Rate as of 4/30/12++ % ++ The SEC yield is net investment income per share earned over the month ended April 30, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.35% for Class B shares had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.39% for Class B shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — World Bond Funds Category as of 4/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 98 3-Year of 92 5-Year of 78 10-Year 93 of 77 Class B 1-Year of 3-Year of 98 5-Year of 92 10-Year of 90 Class C 1-Year of 99 3-Year of 97 5-Year of 91 10-Year of 89 Class S 1-Year of 98 3-Year of 90 5-Year of 70 10-Year 90 of 75 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Effective June 26, 2012, the following is the fund's portfolio management team: William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. • Head of US High Yield Bonds, Retail: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2012 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 94.9% Argentina 0.3% Republic of Argentina, Series NY, 8.28%, 12/31/2033 (Cost $535,539) Austria 1.6% Republic of Austria, 144A, 4.0%, 9/15/2016 (Cost $2,264,822) EUR Belarus 0.3% Republic of Belarus, 8.95%, 1/26/2018 (Cost $474,218) Belgium 0.5% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 (Cost $622,188) Bermuda 0.3% Weatherford International Ltd., 5.125%, 9/15/2020 (Cost $384,469) Canada 3.6% Encana Corp., 5.15%, 11/15/2041 Government of Canada: 4.25%, 6/1/2018 CAD 5.0%, 6/1/2014 CAD Series WL43, 5.75%, 6/1/2029 CAD Teck Resources Ltd., 3.0%, 3/1/2019 (Cost $4,757,317) Chile 0.9% Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 (Cost $1,283,846) Croatia 0.6% Republic of Croatia, REG S, 6.75%, 11/5/2019 (Cost $875,799) Dominican Republic 0.3% Dominican Republic, 144A, 7.5%, 5/6/2021 (Cost $519,760) El Salvador 0.0% Republic of El Salvador, REG S, 8.25%, 4/10/2032 (Cost $21,032) France 3.2% Government of France, 4.25%, 10/25/2023 (Cost $4,660,833) EUR Germany 1.8% Federal Republic of Germany: Series 09, 3.25%, 1/4/2020 EUR Series 08, 4.75%, 7/4/2040 EUR (Cost $2,559,439) Hungary 0.2% Republic of Hungary, 6.25%, 1/29/2020 (Cost $332,534) Indonesia 0.7% Republic of Indonesia: REG S, 4.875%, 5/5/2021 REG S, 6.875%, 1/17/2018 (Cost $912,886) Italy 2.7% Buoni Poliennali Del Tesoro: 5.0%, 3/1/2022 EUR 6.0%, 5/1/2031 EUR 6.5%, 11/1/2027 EUR (Cost $4,252,775) Japan 17.1% Government of Japan: Series 256, 1.4%, 12/20/2013 JPY Series 297, 1.4%, 12/20/2018 JPY Series 64, 1.9%, 9/20/2023 JPY Series 73, 2.0%, 12/20/2024 JPY Series 74, 2.1%, 12/20/2024 JPY Series 32, 2.3%, 3/20/2040 JPY (Cost $20,730,462) Kazakhstan 0.1% KazMunayGas National Co., Series 1, REG S, 8.375%, 7/2/2013 (Cost $164,044) Liberia 0.7% Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (Cost $1,106,875) Lithuania 0.6% Republic of Lithuania, REG S, 5.125%, 9/14/2017 (Cost $1,016,250) Luxembourg 0.3% ArcelorMittal, 6.125%, 6/1/2018 (Cost $520,245) Netherlands 3.6% Government of Netherlands, 4.5%, 7/15/2017 EUR Majapahit Holding BV, REG S, 7.75%, 10/17/2016 (Cost $5,549,132) Panama 0.5% Republic of Panama: 5.2%, 1/30/2020 6.7%, 1/26/2036 (Cost $672,475) Peru 0.6% Republic of Peru, 7.35%, 7/21/2025 (Cost $974,250) Poland 0.7% Republic of Poland, 5.0%, 3/23/2022 (Cost $988,753) Portugal 0.3% Portugal Obrigacoes do Tesouro, 4.35%, 10/16/2017 (Cost $642,971) EUR Russia 0.6% Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 5.0%, 4/29/2020 (Cost $991,400) Serbia 0.5% Republic of Serbia: REG S, 6.75%, 11/1/2024 REG S, 7.25%, 9/28/2021 (Cost $841,113) South Africa 0.8% Eskom Holdings SOC Ltd., REG S, 5.75%, 1/26/2021 (Cost $1,193,400) Sweden 0.6% Government of Sweden, Series 1046, 5.5%, 10/8/2012 (Cost $1,002,429) SEK United Kingdom 4.4% Aviva PLC, 5.7%, 12/31/2049 EUR Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 United Kingdom Treasury Bonds: 4.75%, 12/7/2038 GBP 5.0%, 3/7/2025 GBP (Cost $6,602,316) United States 46.5% AMC Entertainment, Inc., 8.75%, 6/1/2019 Amgen, Inc., 5.15%, 11/15/2041 Apache Corp., 3.25%, 4/15/2022 Applied Materials, Inc., 5.85%, 6/15/2041 AT&T, Inc., 3.875%, 8/15/2021 Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 1.991%*, 11/15/2015 Bank of America Corp., 5.75%, 12/1/2017 Bank of New York Mellon Corp., 2.4%, 1/17/2017 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.905%*, 6/11/2040 Berkshire Hathaway, Inc., 1.9%, 1/31/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Burlington Northern Santa Fe LLC, 3.45%, 9/15/2021 California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (b) CBS Corp., 3.375%, 3/1/2022 CCO Holdings LLC, 6.5%, 4/30/2021 CenturyLink, Inc., 5.8%, 3/15/2022 Chevron Corp., 3.95%, 3/3/2014 Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.99%*, 8/15/2018 Citigroup, Inc., 4.5%, 1/14/2022 CNA Financial Corp., 5.75%, 8/15/2021 Credit Suisse Mortgage Capital Certificates, "A3", Series 2006-C3, 6.008%*, 6/15/2038 CSX Corp., 6.15%, 5/1/2037 CVS Caremark Corp., 5.75%, 5/15/2041 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 DIRECTV Holdings LLC, 144A, 2.4%, 3/15/2017 Dow Chemical Co., 5.25%, 11/15/2041 DTE Energy Co., 7.625%, 5/15/2014 Equinix, Inc., 7.0%, 7/15/2021 Express Scripts Holding Co.: 6.25%, 6/15/2014 7.25%, 6/15/2019 Federal Home Loan Mortgage Corp.: 3.5%, 9/1/2041 (c) 4.5%, 6/1/2041 Federal National Mortgage Association: 3.0%, 9/1/2026 (c) 4.0%, 6/1/2040 (c) 4.5%, 3/1/2023 ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Ford Motor Credit Co., LLC, 7.0%, 4/15/2015 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 General Electric Capital Corp., 2.9%, 1/9/2017 Gilead Sciences, Inc., 4.4%, 12/1/2021 Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "BI", Series 2010-168, Interest Only, 5.0%, 4/20/2040 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 7.0% with various maturities from 1/15/2029 until 2/15/2029 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 Hewlett-Packard Co., 3.3%, 12/9/2016 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 JPMorgan Chase & Co., 2.6%, 1/15/2016 JPMorgan Chase Commercial Mortgage Securities Corp., "A4", Series 2007-C1, 5.716%, 2/15/2051 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (b) Kroger Co., 6.9%, 4/15/2038 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Levi Strauss & Co., 7.625%, 5/15/2020 (d) Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 (b) Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 Masco Corp., 6.125%, 10/3/2016 McKesson Corp., 4.75%, 3/1/2021 Merrill Lynch Mortgage Trust, "AM", Series 2006-C2, 5.782%*, 8/12/2043 MGM Resorts International, 9.0%, 3/15/2020 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 (b) Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 NBCUniversal Media LLC, 5.95%, 4/1/2041 Nelnet Student Loan Trust: "A1", Series 2007-1, 0.501%*, 11/27/2018 "A4", Series 2006-1, 0.583%*, 11/23/2022 Norcraft Companies LP, 10.5%, 12/15/2015 Nuveen Investments, Inc., 10.5%, 11/15/2015 Prudential Financial, Inc., 7.375%, 6/15/2019 Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 SunTrust Banks, Inc., 3.6%, 4/15/2016 Time Warner Cable, Inc., 4.0%, 9/1/2021 Time Warner, Inc., 7.625%, 4/15/2031 U.S. Treasury Bill, 0.13%**, 9/6/2012 (e) U.S. Treasury Note, 1.0%, 8/31/2016 Williams Partners LP, 4.0%, 11/15/2021 Xerox Corp., 2.95%, 3/15/2017 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 (Cost $73,223,411) Total Bonds (Cost $140,676,983) Loan Participations and Assignments 0.6% Russia Gazprom OAO: REG S, 6.51%, 3/7/2022 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $883,870) Shares Value ($) Securities Lending Collateral 0.3% Daily Assets Fund Institutional, 0.24% (f) (g) (Cost $452,360) Cash Equivalents 9.6% Central Cash Management Fund, 0.12% (f) (Cost $15,556,306) % of Net Assets Value ($) Total Investment Portfolio (Cost $157,569,519)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2012. ** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $158,488,936. At April 30, 2012, net unrealized appreciation for all securities based on tax cost was $11,983,780. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,959,067 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,975,287. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Taxable issue. (c) When-issued or delayed delivery security included. (d) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2012 amounted to $429,500, which is 0.3% of net assets. (e) At April 30, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At April 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Ultra Long U.S. Treasury Bond USD 6/20/2012 10 ) At April 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 6/20/2012 60 ) Euro Currency USD 6/18/2012 17 Federal Republic of Germany Euro-Bund EUR 6/7/2012 20 ) GBP Currency USD 6/18/2012 16 ) Total net unrealized depreciation ) At April 30, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/(Depreciation) ($) 3/20/2012 6/20/2017 1 % Markit Dow Jones CDX North America High Yield Index 3/20/2012 6/20/2017 1 % Markit Dow Jones CDX North America High Yield Index ) 3/20/2012 6/20/2017 1 % Markit Dow Jones CDX North America Investment Grade Index ) ) Total net unrealized depreciation ) Counterparty: 1 Citigroup, Inc. At April 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD TRY 5/16/2012 JPMorgan Chase Securities, Inc. USD HUF 5/16/2012 UBS AG USD GBP 5/16/2012 BNP Paribas SA USD JPY 5/16/2012 Commonwealth Bank of Australia USD AUD 7/19/2012 HSBC Bank U.S.A. USD CHF 7/19/2012 HSBC Bank U.S.A. USD KRW 7/19/2012 HSBC Bank U.S.A. USD JPY 7/19/2012 HSBC Bank U.S.A. USD EUR 7/19/2012 HSBC Bank U.S.A. USD GBP 7/19/2012 HSBC Bank U.S.A. USD PLN 7/19/2012 HSBC Bank U.S.A. EUR PLN 7/19/2012 HSBC Bank U.S.A. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD BRL 5/16/2012 ) JPMorgan Chase Securities, Inc. USD NZD 5/16/2012 ) Commonwealth Bank of Australia EUR USD 5/16/2012 ) JPMorgan Chase Securities, Inc. SGD USD 5/16/2012 ) Barclays Bank PLC AUD USD 5/16/2012 ) BNP Paribas SA CHF USD 5/16/2012 ) BNP Paribas SA SEK USD 5/16/2012 ) UBS AG NOK USD 5/16/2012 ) UBS AG USD CNY 7/19/2012 ) HSBC Bank U.S.A. CAD USD 7/19/2012 ) HSBC Bank U.S.A. MXN USD 7/19/2012 ) HSBC Bank U.S.A. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc CNY Chinese Yuan EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona SGD Singapore Dollar TRY Turkish Lira USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Bonds $
